DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4 and 5, the “side surfaces of the reflective element” are unclear.  Is applicant referring to surfaces (without proper antecedent basis of the reflective element of claim 1, line 10, or the reflective side walls of claim 1, line 3?
With respect to claims 12 and 13, the “side surfaces of the reflective element” are unclear.  Is applicant referring to surfaces (without proper antecedent basis of the reflective element of claim 9, line 10, or the reflective side walls of claim 9, line 3?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (2020/0144229).
With respect to claim 1, Liu discloses a lighting device cornprising: a housing, the housing comprising: reflective side walls [200] extending in a longitudinal direction of the housing; a cavity [510] formed between the reflective side walls [200], an opening of the cavity [at 710] forming a light-emitting area of the lighting device; and light-emitting elements [300, 400: figure 9A] arranged at least partially along a longitudinal direction relative to each other in the cavity [510], a width of the cavity expanding from the light-emitting elements towards the opening at least in sections [figures 2, 9A]; and a reflective element [900] integral with the housing and covering at least a section of the opening [at 710], the reflective element [900] configured to reflect a part of light emitted 
With respect to claim 2, Lee discloses the reflective element [900] forms a slitshaped light-emitting area [910] on the opening.
With respect to claim 4, Lee discloses the reflective element [900] is configured to inherently reflect the part of light emitted from the light-emitting elements [300, 400] towards the cavity [510] by means of total internal reflection on side surfaces of the reflective element [900 or 200].
With respect to claim 5, Lee discloses the side surfaces [200] for total internal reflection taper from the opening towards the light-emitting area at least in sections.
With respect to claim 6, Lee discloses the cavity [510] is at least partially filled with a transparent filler material [paragraph 0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2020/0144229).
With respect to claim 17, Lee discloses a method [the method is inherent in view of the device] for producing a lighting device, the method comprising: providing a housing, the housing comprising: reflective side walls [200] extending in a longitudinal direction of the housing, a cavity [510] formed between the reflective side walls [200], an opening [710] of the cavity [510] forming a light-emitting area of the lighting device, and light-emitting elements [300, 400: figure 9A] arranged at least partially along a longitudinal direction relative to each other in the cavity [510], a width of the cavity [510] expanding from the light-emitting elements towards the opening at least in sections [figures 2, 9A], and covering at least a section of the opening with a reflective element [900], the reflective element [900] configured to reflect a part of light emitted from the light-emitting elements [300, 400: figure 9A] towards the cavity [510], the reflective element [900] configured to reduce a width of the light-emitting area [910] compared to a width of the opening [at 710].  
Lee does not discloses the reflective element being at least one of moulded or filled on the opening.  Lee discloses the reflective element [900] may be formed of .


Allowable Subject Matter
Claims 3, 7-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 14-16 and 19 are allowed.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a lighting device or method of producing such a lighting device, wherein the lighting device comprising: a housing, the housing comprising: reflective side walls extending in a longitudinal direction of the housing; a cavity formed between the reflective side walls, an opening of the cavity forming a light-emitting area of the lighting device; and light-emitting elements arranged at least partially along a longitudinal prior art fails to show or suggest: 
1)  The reflective element has a reflectivity that decreases from an edge region of the opening to a central region of the opening;
2)  At least part of the housing is flexible;
3)  The reflective element is flexible;
3)  A mechanical fixture; the reflective element formed on the mechanical fixture separate from the housing; or
4)  The housing may be bent into a predetermined shape and inserted into a mechanical fixture.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chamberlain [9,752,735] discloses an elongate LED light fixture having reflective side walls forming a cavity.  Chamberlain does not disclose the claimed reflective element.
Tessnow [9,512,984] discloses an elongate LED light fixture having reflective side walls forming a cavity.  Tessnow does not disclose the claimed reflective element.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA K TSO/Primary Examiner, Art Unit 2875